Citation Nr: 1213850	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from April 1944 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, under cover letter from the VA RO in Los Angeles, California, which in part, denied service connection for hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in barber and supply duties in the Army; he did not serve in combat and his assertions of noise exposure during service are not credible.

2.  Service treatment records do not reveal any complaints or diagnosis of hearing loss or tinnitus during service; hearing testing was normal on separation examination.  

3.  At a May 2008 VA audiology examination the Veteran reported decreased hearing dating back only five years.  

4.  VA treatment records reveal that the Veteran has been fitted for hearing aids; he denied any current symptoms of tinnitus.  

5.  There is no continuity of symptomatology with respect to the Veteran's reported symptoms of hearing loss and tinnitus.  

6.  There is no credible evidence linking any claimed hearing loss and tinnitus disabilities to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).   A letter dated in April 2008 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this regard, the Veteran has not been provided a VA audiology examination in order to determine whether any current hearing loss and tinnitus disabilities are related to his military service.  Nevertheless, none is required.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  There is no evidence of record showing that the Veteran had complaints, or a diagnosis of, hearing loss or tinnitus in service or that any claimed disorder may be related to any event in service.  Additionally, there is no outstanding evidence to be obtained, either by VA or the veteran.  Consequently, the Board finds that VA did not have a duty to assist that was unmet.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495   (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that noise exposure during service is the cause of current hearing loss and tinnitus disabilities.  In a November 2008 written statement he reported that he was attached to an artillery unit during service and that he was exposed to noise at that time which ultimately caused his current hearing loss.  He also asserted that the characterization of his military duties being a "barber" is in error.  This assertion is not credible in light of the military documents referenced below.  

The Veteran's separation papers, WD AGO Form 53-55, reveal that the Veteran served in the Army from April 1944 to December 1946 in the Ordnance branch.  He had no foreign service; he did not serve in combat.  His military specialty is listed as "barber."  

Service treatment records reveal that a psychosocial laboratory report of the Veteran was conducted in February 1945.  His military history indicated that he was assigned to a field artillery battalion, but that he has "never had a regular military specialty.  Most of the time subject was present for duty he worked in the supply room."  

In October 1946, separation examination of the Veteran was conducted.  Clinical evaluation of his ears was normal.  Hearing testing was conducted by whispered voice testing and revealed normal hearing (15/15), bilaterally.  

The Veteran filed his claim for service connection in February 2008, more than half a century after he separated from service.  On the claim form he did not indicate when the claimed hearing loss and tinnitus disabilities began, nor did he indicate any information with respect to any treatment for these claimed disabilities.  

In May 2008, a VA examination of the Veteran was conducted with respect to his claim for an increased disability rating for a service-connected foot disability.  At that time he reported to the examining physician "decreased hearing for the past 5 years and he was exposed to a lot of noise while he was in service.  He has trouble understanding what other people are saying."  

In January 2009, the Veteran was referred for a VA audiology consultation.  He reported complaints of "decreased hearing for many years, military noise exposure."  He denied the presence of tinnitus.  Audiology test results are not contained in the consultation report, but the audiologist indicates the presence of sensorineural hearing loss with poor word recognition ability.  Hearing aids were ordered and in February 2009 he returned to the clinic to receive them.  

There are no audiology results of record; the January 2009 VA audiology consultation for hearing aids does indicate the presence of sensorineural hearing loss with poor word recognition ability.  The Board will assume, for the purpose of this decision, that the Veteran has a current hearing loss disability within the criteria set forth at 38 C.F.R. § 3.385.   Nevertheless, the evidence does not support the claims for service connection for bilateral hearing loss and tinnitus.  

The Veteran's assertions of noise exposure during service are not credible in light of the documentation of his military duties contained in the service treatment records and on his separation papers.  Even assuming that the Veteran had some degree of noise exposure during service, there is no credible evidence linking any current hearing loss disability to service.  There is no evidence of hearing loss on separation from service in 1946.  There is no continuity of symptomatology of hearing loss dating from service to the present.  The Veteran reported a five year history of decreased hearing on VA examination in 2008.  On VA audiology consultation in 2009 he reported hearing loss for "many years."  However, more than sixty years, over half a century, have passed since the Veteran separated from service and any symptoms of hearing loss were reported or noted.  The preponderance of the evidence is against the claim for service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection is not warranted.

The Veteran also claims service connection for tinnitus.  Review of the service treatment records does not reveal any complaints of, or treatment for, tinnitus during service.  There is no diagnosis of tinnitus of record, and the Veteran specifically denied having tinnitus at the January 2009 VA audiology consultation.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim for service connection for tinnitus; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


